Exhibit 10.33

CAPELLA EDUCATION COMPANY

SENIOR EXECUTIVE SEVERANCE PLAN

(As Originally Effective September 11, 2006,

and as Amended December 13, 2007 and August 14, 2008)

 

I. INTRODUCTION

Capella Education Company (“CEC”) has established the Capella Education Company
Senior Executive Severance Plan (the “Plan”) to provide severance pay and other
benefits to eligible employees of CEC and its subsidiaries whose employment
terminates under certain covered circumstances. CEC, in its complete and sole
discretion, will determine who is an eligible employee, the requirements to
receive severance benefits, and the amount of any benefits.

The Plan was originally effective September 11, 2006. Prior to that date,
severance benefits for certain eligible employees were provided under the
Capella Education Company Executive Severance Plan. The Plan was amended
effective December 13, 2007. The Plan, as amended in this document, is effective
for eligible employees who terminate on or after August 14, 2008. This Plan
supersedes and replaces any policy, plan or practice that may have existed in
the past regarding the payment of severance benefits to eligible employees, with
the exception of the Capella Education Company Executive Severance Plan.
However, any individual written employment contract or agreement between CEC (or
a subsidiary) and an eligible employee that specifically provides for the
payment of severance benefits remains in force, as detailed below.

This document is both the “Plan document” and the “Summary Plan Description” for
the Plan.

Any reference in this Plan to “Capella” includes CEC and its subsidiaries.

 

II. ELIGIBILITY

Only those employees who have been designated in writing by CEC’s Chief
Executive Officer (“CEO”) as eligible to participate in the Plan are eligible to
become participants in the Plan. However, any employee who was designated as a
Level 2 Participant under the Capella Education Company Executive Severance Plan
as of September 11, 2006 shall automatically become a Participant in this Plan
on such date.

The terms of the written designation by the CEO, not the employee’s job title or
classification for other purposes, determine whether an employee is eligible for
benefits under the Plan. The written designation for a particular employee may
be changed from time to time at the discretion of the CEO.



--------------------------------------------------------------------------------

However, the Plan is intended to cover only employees who are in a select group
of management or highly compensated employees within the meaning of ERISA §§
201(2), 301(a)(3) and 401(a)(1); and, accordingly, if any interpretation is
issued by the Department of Labor that would exclude any employee from
satisfying that requirement, such employee immediately will cease to be a
participant in this Plan and will instead become a participant in the Capella
Education Company Executive Severance Plan.

If you are designated as an eligible employee under this Plan, you must also
complete 90 days of service with Capella, measured from your most recent date of
hire, prior to becoming a participant in the Plan.

You will cease to be a participant in this Plan when you cease to be designated
by CEC as an eligible employee.

 

III. SEVERANCE EVENTS

In general, if you are an eligible participant in this Plan, and you comply with
all provisions and requirements of the Plan, you will receive severance benefits
if your employment with Capella is involuntarily terminated at the initiative of
Capella other than for Cause. A termination by you for Good Reason within 24
months following a qualified Change in Control is also a severance eligible
event. These concepts are described in detail below.

“For Cause”. You will not be eligible for benefits under this Plan if your
employment is terminated by Capella “for Cause.” “Cause” means 1) employee’s
commission of a crime or other act that could materially damage the reputation
of Capella; 2) employee’s theft, misappropriation, or embezzlement of Capella
property; 3) employee’s falsification of records maintained by Capella; 4)
employee’s failure substantially to comply with the written policies and
procedures of Capella as they may be published or revised from time to time (in
writing, on the Faculty Center website, or on the Stella intranet); 5)
employee’s misconduct directed toward learners, employees, or adjunct faculty;
or 6) employee’s failure substantially to perform the material duties of
employee’s Capella employment, which failure is not cured within 30 days after
written notice from Capella specifying the act of non-performance.

“Good Reason”. If you initiate the termination of your employment with Capella,
you will be eligible for Plan benefits only if you terminated with Good Reason
following a qualified Change in Control, as defined below. “Good Reason” means
1) the material reduction of your job responsibilities upon or after a Change in
Control; 2) the material diminution of your base compensation; or 3) a
reassignment of your principal place of work, without your consent, to a
location more than 50 miles from your principal place of work upon or after a
Change of Control.

 

-2-



--------------------------------------------------------------------------------

To be eligible for Plan benefits, you must terminate employment for Good Reason
within 24 months after the date of the qualified Change in Control. In addition,
you must have provided written notice to CEC of the asserted Good Reason not
later than 30 days after the occurrence of the event on which Good Reason is
based and at least 30 days prior to your proposed termination date. CEC may take
action to cure your stated Good Reason within this 30-day period. If CEC does
so, you will not be eligible for Plan benefits if you voluntarily terminate.

Notwithstanding any individual agreement you may have with CEC to the contrary,
a termination of employment for Good Reason under this Plan will be limited to
such terminations as would qualify as an involuntary separation from service for
good reason under Code Section 409A and the regulations thereunder.

“Change in Control”. For purposes of this Plan, a qualifying “Change in Control”
of CEC shall be deemed to occur if any of the following occur:

(1) Any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) acquires or becomes a
“beneficial owner” (as defined in Rule 13d-3 or any successor rule under the
Exchange Act), directly or indirectly, of securities of CEC representing the
following: (i) 50% or more of the combined voting power of CEC’s then
outstanding securities entitled to vote generally in the election of directors
(“Voting Securities”) at any time prior to CEC selling any of its shares in a
public offering pursuant to a registration statement filed under the Securities
Act of 1933, as amended (the “Securities Act”), or (ii) 35% or more of the
combined voting power of CEC’s then outstanding Voting Securities at any time
after CEC sells any of its shares in a public offering pursuant to a
registration statement filed under the Securities Act. Provided, however, that
the following shall not constitute a Change in Control:

(A) any acquisition or beneficial ownership by CEC or a subsidiary;

(B) any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by CEC or one or more of its
subsidiaries;

(C) any acquisition or beneficial ownership by any corporation with respect to
which, immediately following such acquisition, more than 50% of both the
combined voting power of CEC’s then outstanding Voting Securities and the Shares
of CEC is then beneficially owned, directly or indirectly, by all or
substantially all of the persons who beneficially owned Voting Securities and
Shares of CEC immediately prior to such acquisition in substantially the same
proportions as their ownership of such Voting Securities and Shares, as the case
may be, immediately prior to such acquisitions;

 

-3-



--------------------------------------------------------------------------------

(D) any acquisition of Shares or Voting Securities in CEC’s initial public
offering pursuant to a registration statement filed under the Securities Act.

(2) A majority of the members of the Board of Directors of CEC shall not be
Continuing Directors. “Continuing Directors” shall mean: (A) individuals who, on
the date hereof, are directors of CEC, (B) individuals elected as directors of
CEC subsequent to the date hereof for whose election proxies shall have been
solicited by the Board of Directors of CEC or (C) any individual elected or
appointed by the Board of Directors of CEC to fill vacancies on the Board of
Directors of CEC caused by death or resignation (but not by removal) or to fill
newly-created directorships;

(3) Approval by the stockholders of CEC of a reorganization, merger or
consolidation of CEC or a statutory exchange of outstanding Voting Securities of
CEC, unless, immediately following such reorganization, merger, consolidation or
exchange, all or substantially all of the persons who were the beneficial
owners, respectively, of Voting Securities and Shares of CEC immediately prior
to such reorganization, merger, consolidation or exchange beneficially own,
directly or indirectly, more than 50% of, respectively, the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors and the then outstanding shares of common stock, as
the case may be, of the corporation resulting from such reorganization, merger,
consolidation or exchange in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger, consolidation or
exchange, of the Voting Securities and Shares of CEC as the case may be; or

(4) Approval by the stockholders of CEC of (x) a complete liquidation or
dissolution of CEC or (y) the sale or other disposition of all or substantially
all of the assets of CEC (in one or a series of transactions), other than to a
corporation with respect to which, immediately following such sale or other
disposition, more than 50% of, respectively, the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and the then outstanding shares of common
stock of such corporation is then beneficially owned, directly or indirectly, by
all or substantially all of the persons who were the beneficial owners,
respectively, of the Voting Securities and Shares of CEC immediately prior to
such sale or other disposition in substantially the same proportions as their
ownership, immediately prior to such sale or other disposition, of the Voting
Securities and Shares of CEC, as the case may be.

At all times after CEC sells any of its shares in a public offering pursuant to
a registration statement filed under the Securities Act, the references to 50%
in subsections (1)(C), (3) and (4) above shall be changed to 65%.

 

-4-



--------------------------------------------------------------------------------

Timely Release Required. Regardless of the reason for your termination, you will
not be eligible for Plan benefits unless you sign an approved release form after
your employment with CEC or a subsidiary actually terminates and timely deliver
such signed release form to CEC. You may obtain a copy of the current release
form at any time by contacting the CEC Human Resources Department. However, CEC
will determine the contents of the release form, and may revise it from time to
time as appropriate to deal with particular severance situations. As such, the
release form you will be required to sign to receive benefits under the Plan may
differ from any release form you previously received.

The release will generally include provisions regarding noncompetition with
Capella for a period of time after your employment terminates, confidentiality,
return of Capella property and other topics, including a release of all claims
against Capella, its employees and its representatives. The release may also
include other topics in a given situation, including non-solicitation of clients
and/or employees and compliance with CEC policies (such as code of conduct,
business ethics and insider trading, as applicable). Severance benefits will be
paid only after any period for rescinding the release has expired. If you
violate any provisions of the release, CEC will no longer be required to pay you
any remaining severance benefits due to you under the Plan.

Ineligibility for Benefits. Severance benefits will not be paid under this Plan
in any of the following circumstances:

 

  - You are offered another position with Capella (or the successor/ purchasing
entity) and you refuse to accept that position, other than for Good Reason in
connection with a qualified Change in Control.

 

  - You voluntarily terminate your employment with Capella (or the
successor/purchasing entity), other than for Good Reason in connection with a
qualified Change in Control.

 

  - Your termination of employment does not qualify as a “separation from
service” under Internal Revenue Code Section 409A or any guidance issued
thereunder.

 

  - Your employment is terminated by Capella (or the successor/ purchasing
entity) for Cause, whether or not in connection with a Change in Control.

 

  - You are placed on a temporary layoff.

 

  - Your employment terminates due to death, disability, or failure to return to
work for Capella following a leave of absence, layoff or any other period of
authorized absence from Capella.

 

  - You refuse to sign the release form prepared by CEC, or you rescind the
release before it becomes final.

 

  - You are a participant in the Capella Education Company Executive Severance
Plan at the time of your termination.

 

-5-



--------------------------------------------------------------------------------

  - You leave Capella under any other program in which management solicits and
accepts voluntary terminations (in which case, severance pay will be determined
and paid only under the other program).

 

  - You are covered by an individual written employment contract or agreement
with Capella at the time your employment terminates that provides for severance
pay or other benefits upon termination, except as described below.

 

IV. PLAN BENEFITS

A Participant who experiences a qualifying severance event under Section III
while a Participant will be eligible to receive severance benefits under the
Plan, including severance pay, outplacement assistance and continuation coverage
under certain employee benefit plans.

 

     Severance Pay

First Six Months. During the first six months after your employment terminates,
you will be entitled to payments equal to six months of base salary.

In Connection with a Change in Control for Participants Other than Initial CEO.
In addition, if your qualifying severance event occurs upon or within 24 months
following a Change in Control, you will also be entitled during the first six
months after your employment terminates to an amount equal to 50% of the
targeted annual bonus applicable to you for the year in which you terminate,
without regard to performance.

In Connection with a Change in Control for Initial CEO. However, if CEC’s Chief
Executive Officer as of the original effective date of this Plan (the “Initial
CEO”) voluntarily terminates for Good Reason or if he is involuntarily
terminated other than for Cause, within 24 months after a qualified Change in
Control, the previous paragraph will not apply and he will instead be entitled
during the first six months after his employment terminates to an amount equal
to 30% of any targeted annual bonus for the year in which he terminates,
prorated to the date of termination, without regard to performance.

Generally, you will receive any severance pay you are entitled to during the
first six months after your employment terminates in bi-weekly payments, spread
out over the six month period. The payments will begin as soon as administrative
feasible after the date the release becomes irrevocable. Any payments that would
otherwise be made before the release becomes irrevocable will be held and paid
on the first pay date after the release becomes irrevocable.

Limits on Payments in First Six Months - Notwithstanding anything to the
contrary, in no event will your severance pay under the Plan payable in the
first six months

 

-6-



--------------------------------------------------------------------------------

after your employment terminates exceed two times the lesser of (i) your
annualized compensation for the year immediately preceding the year in which
your employment terminates; or (ii) the maximum amount that may be taken into
account under a qualified pension plan under Internal Revenue Code
Section 401(a)(17) for the year in which your employment terminates. If six
months base salary (plus any bonus amount, if applicable) exceeds this limit,
such excess amount will not be paid at any time. However, if your termination of
employment occurs during the first calendar year you are employed with CEC, this
limitation does not apply.

Special Rule for First Year of Employment - Notwithstanding the above, if your
qualifying severance event occurs in your first year of employment with CEC, the
cash severance payments due to you in the first six months after your employment
terminates will be paid by March 15 of the calendar year following the year in
which your employment terminates, even if bi-weekly payments would otherwise
continue after that date.

Additional Severance Amounts. As of the first day of the seventh month following
your termination of employment, additional severance amounts are available to
you, depending on your severance event.

Not in Connection with a Change in Control. If your employment is involuntarily
terminated by Capella, other than for Cause (but not upon or within 24 months
after a qualified Change in Control), you will be entitled to additional
severance pay equal to six months of your base salary.

In Connection with a Change in Control for Participants Other than Initial CEO.
If your qualifying severance event occurs upon or within 24 months following a
Change in Control, you will be entitled to additional severance pay equal to 18
months of your base salary. You will also be entitled to an amount equal to 1.5
times any targeted annual bonus applicable to you for the year in which you
terminate, without regard to performance.

In Connection with a Change in Control for Initial CEO. However, if CEC’s Chief
Executive Officer as of the original effective date of this Plan voluntarily
terminates for Good Reason or if he is involuntarily terminated other than for
Cause, within 24 months after a qualified Change in Control, the previous
paragraph will not apply and he will instead be entitled to additional severance
pay equal to 6 months of his base salary and 30% of any targeted annual bonus
for the year in which he terminates, prorated to the date of termination,
without regard to performance.

Generally, you will receive any additional severance pay you are entitled to
(including base salary and any amount based on targeted bonus) in bi-weekly
payments, spread out over the number of months on which your additional
severance amount is based. The additional severance payments will begin during
the seventh calendar month following your termination of employment and will
continue for the applicable period until fully paid.

 

-7-



--------------------------------------------------------------------------------

Your “base salary.” Severance pay under this Plan is calculated using your base
salary at the time your employment terminates. Base salary excludes all bonuses
(such as signing bonuses and incentive bonuses), stock options, profit sharing,
benefits, taxable fringes, expenses allowances or reimbursements, imputed
income, or any other special compensation.

Outplacement Assistance

Participants eligible for benefits under this Plan will also be eligible for up
to 12 months of outplacement assistance. Any outplacement assistance provided
under this Plan will be paid directly to the outplacement agency. The
outplacement assistance must be used by the end of the second calendar year
following the calendar year in which you terminated employment (and in no event
will CEC’s payment of such outplacement assistance occur later than the end of
the third calendar year following the calendar year in which you terminated
employment).

Continuation Coverage

Federal and state laws require CEC to offer certain departing employees (and
where applicable, their dependents) the right to continue coverage, at their own
expense, under our group health, dental and life insurance programs. For health
and dental benefits, this continuation coverage is called COBRA. Upon
termination of employment, you will receive information further describing how
this continuation coverage works, its limitations, and your rights and duties to
maintain coverage.

If you are eligible for benefits under this Plan, CEC will pay the regular
employer portion towards your continued coverage under CEC’s group health,
dental and basic life insurance plans for the total number of months upon which
your severance pay is based, up to a maximum of 18 months. For example, if you
are entitled to twelve months of severance pay, CEC will contribute to your
continuation coverage for up to twelve months, subject to the limitations
described below. However, if you are entitled to twenty-four months of severance
pay, CEC will contributed to your continuation coverage for up to eighteen
months, subject to the limitations described below. After that time, you must
pay the entire cost of continuation coverage, if it remains available and you
wish to continue coverage.

To receive this continuation coverage benefit, you must elect continuation
coverage in accordance with the documents you receive. In addition, you must pay
the remaining portion of the cost of your continued coverage. If CEC changes the
portion it contributes toward benefit coverage for active employees, it may also
change its employer portion for purposes of continuation coverage benefits under
this Plan. Any continuation benefit provided under this Plan will be paid
directly to the applicable

 

-8-



--------------------------------------------------------------------------------

health, dental and/or basic life insurance program. If you are not eligible for
continuation coverage at the time of termination or if you do not properly elect
continuation coverage, you will not receive any payments in lieu of this
subsidized continuation coverage.

If you lose eligibility for COBRA or other continuation coverage, as described
in the COBRA documents you will receive, CEC will stop paying its portion of the
premiums for your continuation coverage.

Reductions of Severance Benefits

All severance benefits payable under this Plan will be reduced, as and when it
is otherwise payable, by the amount of any severance or similar payment required
to be paid to you by CEC under applicable federal, state, and local laws. Cash
severance payments are also subject to all applicable withholding, including
state and federal income tax withholding and FICA and Medicare tax withholding.

Severance pay under this Plan will be reduced (offset), as and when it is
otherwise payable, by the amount of any payment made by CEC to you pursuant to
an employment contract, agreement or other severance arrangement, to the extent
such payment is called a severance payment or otherwise becomes payable due to a
termination of your employment with CEC. If such an agreement, contract or
arrangement provides for severance payments in excess of those provided under
this Plan, no severance pay will be due under this Plan. However, you may still
be eligible for other benefits under the Plan, to the extent benefits are not
duplicative of what you are receiving under the agreement, contract or
arrangement.

Termination of Severance Benefits

All severance benefits payable under this Plan (including severance pay,
outplacement assistance and continuation coverage premiums) will be terminated
if CEC determines that you have violated the noncompetition or confidentiality
provisions contained in your release form or any other agreement you have with
CEC.

 

V. AMENDMENT AND TERMINATION OF THE PLAN

Except as provided below, CEC reserves the right in its discretion to amend or
terminate this Plan, or to alter, reduce, or eliminate any severance benefit,
practice or policy hereunder, in whole or in part, at any time and for any
reason without the consent of or notice to any employee or any other person
having any beneficial interest in this Plan. Such action may be taken by the
Board of Directors of CEC, the Compensation Committee of the Board, by the Chief
Executive Officer of CEC (except to the extent such amendments materially change
the benefits, terms and/or conditions applicable to executive officers of CEC),
or by any other individual or committee to whom such authority has been
delegated by the Board of Directors.

 

-9-



--------------------------------------------------------------------------------

However, during the 24-month period following a Change in Control, the Plan may
not be amended, terminated or otherwise altered to reduce the amount (or
negatively change the terms) of any severance benefit that becomes payable to a
Participant who was a Participant in the Plan on the day prior to the Change in
Control.

In addition, if a Change in Control occurs within the 6-month period following
the effective date of an amendment to terminate the Plan or otherwise reduce the
amount (or negatively alter the terms) of any severance benefit under the Plan,
such amendment (or portion of such amendment) will become null and void upon the
Change in Control. Upon the Change in Control, the Plan will automatically
revert to the terms in effect prior to the adoption of said amendment.

Notwithstanding the above limitations, the Plan may be amended at any time (and
such amendment will be given affect) if such amendment is required to bring the
Plan into compliance with applicable law, including but not limited to
Section 409A of the Internal Revenue Code.

This Plan shall terminate immediately upon CEC’s filing for relief in bankruptcy
or on such date as an order for relief in bankruptcy is entered against CEC. A
Participant who experiences a severance event after such termination will not be
eligible for benefits under this Plan.

 

VI. SUBMITTING CLAIMS FOR BENEFITS

Normally, CEC will determine an employee’s eligibility and benefit amount on its
own and without any action on the part of the terminating employee, other than
returning the release form. The severance payments will begin as soon as
administratively feasible after the date the release becomes irrevocable.

Formal Claims for Benefits. If you think you are entitled to benefits but have
not been so notified by CEC, if you disagree with a decision made by CEC, or if
you have any other complaint regarding the Plan that is not resolved to your
satisfaction, you or your authorized representative may submit a written claim
for benefits. The claim must be submitted to CEC’s Human Resources Department in
Minneapolis, Minnesota within six months after the date you terminated
employment. Claims received after that time will not be considered.

CEC will ordinarily respond to the claim within 90 days of the date on which it
is received. However, if special circumstances require an extension of the
period of time for processing a claim, the 90-day period can be extended for an
additional 90 days by giving you written notice of the extension, the reason why
the extension is necessary, and the date a decision is expected.

 

-10-



--------------------------------------------------------------------------------

CEC will give you a written notice of its decision if it denies your claim for
benefits in whole or in part. The notice will explain the specific reasons for
the decision, including references to the relevant plan provision upon which the
decision is based, with a description of any additional material or information
necessary for you to perfect your claim, and the procedures for appealing the
decision.

Appeals. If you disagree with the initial claim determination, in whole or in
part, you or your authorized representative can request that the decision be
reviewed by filing a written request for review with CEC’s Human Resources
Department in Minneapolis, Minnesota within 60 days after receiving notice that
the claim has been denied. You or your representative may present written
statements describing reasons why you believe the claim denial was in error, and
should include copies of any documents you want us to consider in support of
your appeal. Your claim will be decided based on the information submitted, so
you should make sure that your submission is complete. Upon request to CEC, you
may review all documents we considered or relied on in deciding your claim. (You
may also receive copies of these documents free of charge.)

Any appeal will be reviewed and decided by person(s) other than the person(s)
who made the determination on your original claim. Generally, the decision will
be reviewed within 60 days after CEC receives a request for review. However, if
special circumstances require a delay, the review may take up to 120 days. (If a
decision cannot be made within the 60-day period, you will be notified of this
fact in writing.) You will receive a written notice of the decision on the
appeal, which will explain the reasons for the decision by making specific
reference to the Plan provisions on which the decision is based.

Limitations Period. The claims procedure above is mandatory. If an employee has
completed the entire claims procedure and still disagrees with the outcome of
the employee’s claim, the employee may commence a civil action under § 502(a) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). The
employee must commence such civil action within one year of the date of the
final denial, or the employee will waive all rights to relief under ERISA.

 

VII. PLAN ADMINISTRATION

The following information relates to the administration of the Plan and the
determination of Plan benefits.

 

     Name of Plan:

Capella Education Company Senior Executive Severance Plan

 

-11-



--------------------------------------------------------------------------------

Type of Plan:

The Plan is a “top-hat” plan – that is, an unfunded plan maintained primarily
for the purpose of providing deferred compensation/severance benefits for a
select group of management or highly compensated employees within the meaning of
ERISA §§ 201(2), 301(a)(3) and 401(a)(1), and therefore is exempt from Parts 2,
3 and 4 of Title I of ERISA.

Plan Administrator/Plan Sponsor:

CEC is the “Plan Sponsor” and “Plan Administrator” of this Plan. Communications
to CEC regarding the Plan should be addressed to:

Capella Education Company

ATTN: Human Resources Department

225 South Sixth Street, 8th Floor

Minneapolis, MN 55402

Telephone: (612) 977-5299

As Plan Administrator, CEC has complete discretionary authority to interpret the
provisions of the Plan and to determine which employees are eligible to
participate and eligible for Plan benefits, the requirements to receive
severance benefits, and the amount of those benefits. CEC also has authority to
correct any errors that may occur in the administration of the Plan, including
recovering any overpayment of benefits from the person who received it.

Employer Identification Number: 41-1717955

Plan Year: The calendar year.

Agent for Service of Legal Process:

Legal process regarding the Plan may be served on CEC at the address listed
above.

Assignment of Benefits:

You cannot assign your benefits under this Plan to anyone else, and your
benefits are not subject to attachment by your creditors. CEC will not pay Plan
benefits to anyone other than you (or your estate, if you die after having a
qualifying severance event but before receiving the complete severance amount
payable to you up to the date of your death).

Governing Law:

This Plan, to the extent not preempted by ERISA or any other federal law shall
be governed by and construed in accordance with, the laws of the state of
Minnesota.

 

-12-



--------------------------------------------------------------------------------

Internal Revenue Code Section 409A:

CEC intends that certain benefits provided hereunder qualify for the exceptions
from coverage under Internal Revenue Code Section 409A (and the regulations or
other applicable guidance thereunder), such as the exception for “short-term
deferrals” under Treas. Reg. § 1.409A-1(b)(4) and “involuntary” or “window
program” separation pay plans under Treas. Reg. § 1.409A-1(b)(9). To the extent
that the provisions for severance payment during the first six months following
termination of employment do not qualify for such exceptions due to changes in
the regulations, guidance or interpretation, such provision will be applied in a
manner consistent with such requirements, regulations or guidance,
notwithstanding any provision of the Plan to the contrary.

It is the intention of CEC that the benefits provided under this Plan that are
subject to Code Section 409A meet the requirements of paragraphs (2), (3) and
(4) of Code Section 409A, and the terms and provisions of the Plan should be
interpreted and applied in a manner consistent with such requirements, including
the regulations and other guidance issued under Code Section 409A.

Notwithstanding anything in this Plan to the contrary, any severance benefits
payable under the “involuntary” or “window program” separation pay plan
exception will be paid to the Participant no later than the last day of the
second year following the year in which the Participant’s employment with the
Company terminates.

Employment Rights:

Establishment of the Plan shall not be construed to in any way modify the
parties’ at-will employment relationship, or to give any employee the right to
be retained in CEC’s service or to any benefits not specifically provided by the
Plan. The right of an employer to terminate the employment relationship of an
employee (or to accelerate the termination date) will not in any way be affected
by the terms of this Plan or any release.

 

-13-